Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 18, 2014

                                      No. 04-14-00364-CV

    IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L. AND IN THE
                    INTEREST OF K.A.F.L., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02421
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER

          On June 13, 2014, appellee filed a motion to dismiss appellant’s appeal for want of
jurisdiction. The court requests that appellant file a response to the motion to dismiss on or
before June 30, 2014 including supporting authorities to establish the appellant’s right to appeal
in light of the trial court’s order granting the motion to strike appellant as a party.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court